IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                IN AND FOR NEW CASTLE COUNTY


ISRAT J. ALAM,                       )
                                     )
                  Appellant,         )      C.A. No. N15A-02-009 RRC
      v.                             )
                                     )
BRANDYWINE SCHOOL                    )
DISTRICT, and THE                    )
UNEMPLOYMENT INSURANCE               )
APPEAL BOARD,                        )
                                     )
                  Appellee.          )

                        Submitted: October 2, 2015
                       Decided: December 30, 2015

 On Appellee Unemployment Insurance Appeal Board’s Motion to Dismiss
           Appeal Pursuant To Superior Court Civil Rule 72(i).
                             GRANTED.

                                ORDER

Israt J. Alam, Wilminton, Delaware, pro se, Appellant.

Paige J. Schmittinger, Esquire, Deputy Attorney General, Department of
Justice, Wilmington, Delaware, Attorney for the Unemployment Insurance
Appeal Board.

David H. Willaims, Esquire, James H. McMackin, Esquire, and Allyson B.
DiRocco, Esquire, Morris James, LLP, Wilmington, Delaware, Attorneys for
Brandywine School District.

COOCH, R.J.

    This 30th day of December, 2015, on appeal from a decision of the
Unemployment Insurance Appeal Board, it appears to the Court that:
       1. Appellant Israt Alam worked as an English as a Second Language
          Tutor for Brandywine School District. 1 Ms. Alam began her position
          with the district in 2008. Although her position with the district was
          dependent on it receiving a federal grant, Ms. Alam was rehired each
          year through the 2014-2015 school year. 2

       2. On June 8, 2014, during the district’s regular summer break, Ms.
          Alam applied for unemployment benefits. That application was
          denied on June 27, 2014. The Delaware Department of Labor
          determined that she was not entitled to unemployment benefits,
          because she had “a reasonable assurance that she would be returning
          to work for the school district in the next school year,” 3 as she had
          been in all previous years.

       3. Ms. Alam timely appealed her denial of unemployment benefits to an
          Appeals Referee, and a hearing was held on October 20, 2014. 4 On
          October 24, the Appeals Referee affirmed the denial of her benefits. 5
          Ms. Alam again filed a timely appeal with the Unemployment
          Insurance Appeal Board, and another hearing was held on November
          26, 2014. On January 2, 2015, the Board affirmed the decision of the
          Appeals Referee.
1
Rawle at 76.
2
  Id.
3
  Id. at 19. See also 19 Del. C. § 3315(7)(a) (stating employees who provide services in
an educational institution are not entitled to unemployment benefits for periods of
unemployment during successive academic years or terms when the employee has a
reasonable assurance that she will “perform service[s] in any such capacity for any
educational institution” in the next academic year or term).
4
  Ms. Alam first appealed the Department’s decision to an Appeals Referee and a hearing
was held on July 30, 2014. R. at 28. The decision from that hearing was remanded by
the Unemployment Insurance Appeal Board on September 25, 2014. Id. at 62. However,
the reason for the Board’s remand was because it “accepted the [district’s] reason for not
attending the first Referee hearing.” Id. Therefore, Ms. Alam’s first two appeals and
remand do not affect her current appeal.
5
    Id. at 75-77.


                                            2
    4. Despite being aware of the 10-day deadline to file an appeal of the
       Board’s decision with this Court, 6 Ms. Alam did not file a Notice of
       Appeal until February 26, 2015.7

    5. “As a matter of law ‘the appellate jurisdiction rests wholly upon the
       perfecting of an appeal within the within the period of limitations
       fixed by law.”’ 8 “The jurisdictional defect that is created cannot be
       excused except in the presence of ‘exceptional circumstances that are
       attributable to court personnel and are not attributable to the appellant
       or the appellant's attorney.”’ 9

    6. This Court lacks jurisdiction to review Ms. Alam’s appeal and she has
       failed to show good cause why that jurisdictional defect should be
       excused. By her own admission, Ms. Alam missed the 10-day
       deadline to appeal the Board’s decision, because she was out of the
       country. When she returned, Ms. Alam sent the Prothonotary a letter
       on January 21, 2015. In her letter, Ms. Alam stated that she knew she
       had already missed the January 12 deadline to file an appeal, but
       requested an extension. She then did not file her one-page Notice of
       Appeal until February 26, 2015, more than a month after her letter and
       more than six weeks after the deadline to appeal. Lastly, Ms. Alam
       has failed to allege any exceptional circumstances that are attributable
       to Court personnel and are not attributable to her own lack of
       diligence. Lastly, since this Court lacks jurisdiction to review Ms.
       Alam’s appeal, the Court need not reach its merits, as otherwise
       argued by Brandywine School District in its Answering Brief. The
       rationale of the Board in support of its Motion to Dismiss applies
       equally to Brandywine School District.
6
  Ms. Alam sent a letter to the Prothonotary on January 21, 2015, stating, “[she] missed
the deadline to file an appeal,” because she was out of the country. The deadline to
appeal the Board’s decision was January 12, 2015. R. at 104.
7
  Id. at 103. Ms. Alam did not file her Opening Brief until August 10, 2015.
8
Wilson v. Masten Lumber, 1993 WL 590326, at *2 (Del . Super. Dec. 21, 1993)
(quoting Fisher v. Boggs, 284 A.2d 117, 118 (Del. 1971)).
9
  Ranieri v. Clausen, 2002 WL 31111985, at *1 (Del. Super. Sept. 24, 2002) (quoting
Draper King Cole v. Malave, 743 A.2d 672, 673 (Del. 1999)). See also McKinley v. First
Impressions, Inc, 2005 WL 1654013, at* 1 (Del. Super. June 20, 2005) (holding that a
claimant’s failure to file a timely appeal because the claimant was out of town when the
initial determination of benefits was made and claimant did not respond until the second
notice was received was not good cause to excuse the waiver of the time requirement),
aff’d, 897 A.2d 768 (Del. 2006) (TABLE).


                                           3
Therefore, Appellee Unemployment Insurance Appeal Board’s Motion to
Dismiss Pursuant To Superior Court Civil Rule 72(i) is GRANTED.

IT IS SO ORDERED.


                                             ______________________
                                               Richard R. Cooch, R.J.

oc:   Prothonotary




                                  4